[Cite as In re B.P., 2015-Ohio-5445.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY



IN RE:
                                                             CASE NO. 8-15-07
        B.P. (1)

DEPENDENT CHILD
                                                             OPINION
[GAYLEEN P. - APPELLANT].


IN RE:
                                                             CASE NO. 8-15-08
        B.P. (2)

DEPENDENT CHILD
                                                             OPINION
[GAYLEEN P. - APPELLANT].


                  Appeals from Logan County Common Pleas Court
                           Family Court - Juvenile Division
                    Trial Court Nos. 14-CS-0017 and 14-CS-0018

                                        Judgments Affirmed

                          Date of Decision:      December 28, 2015



APPEARANCES:

        Alison Boggs for Appellant

        Natasha R. Wagner for Appellee
Case No. 8-15-07


SHAW, J.

       {¶1} Mother-appellant, Gayleen P., appeals the July 10, 2015 judgments of

the Logan County Family Court overruling her Motion for Custody of her two

teenaged daughters, and granting the Motion for Legal Custody filed by Logan

County Children Services (the “Agency”) designating Gayleen’s adult daughter

and son-in-law as the legal custodians of the minor children. On appeal, Gayleen

claims the Agency failed to use reasonable efforts throughout the case to reunify

her with the children, and she further argues that the trial court’s judgment was not

supported by the manifest weight of the evidence.

                          Facts and Procedural History

       {¶2} On February 18, 2014, the Agency filed complaints alleging BP(1)

and BP(2), twin girls born in 1998, to be dependent children as defined by R.C.

2151.04(B) and (C). The complaints were based upon an investigation by the

Agency after a Civil Protection Order was filed by the children’s older sister,

Amber P., on their behalves due to claims that domestic violence had occurred in

the home.    The information provided during the investigation indicated that

incidents of domestic violence had taken place between Gayleen and her

boyfriend, Bitler Noble, in front of the minor children.         There was further

indication that domestic violence had also occurred between Gayleen, Mr. Noble,

and the children. As a result of the proceedings relating to the Civil Protection


                                         -2-
Case No. 8-15-07


Order, BP(1) and BP(2) were placed in the temporary custody of their adult sister

and brother-in-law, Cristen and Chad W. The Agency also learned of ongoing

concerns regarding Gayleen’s untreated mental health issues which it claimed

impaired her ability to parent and to provide a loving and nurturing home for the

girls.

         {¶3} The same day, the Agency filed a motion for temporary orders

requesting the trial court designate Cristen and Chad as the children’s temporary

legal custodians and grant Gayleen parenting time. The children were appointed a

guardian ad-litem (“GAL”) and the Agency submitted a case plan pending the trial

court’s review of the complaints and motion for temporary orders. The case plan

provided for objectives addressing Gayleen’s mental health issues and limiting the

children’s contact with Mr. Noble.

         {¶4} The trial court conducted an evidentiary hearing on the Agency’s

motion and heard the testimony from numerous witnesses. Based on the evidence

submitted, the trial court determined that there were serious concerns with respect

to Gayleen’s mental health and concluded it was in the children’s best interest to

remain in the temporary custody of Cristen and Chad. Accordingly, in its April 2,

2014 judgment entry, the trial court granted the Agency’s motion to designate

Cristen and Chad as the children’s temporary legal custodians. Gayleen was

granted parenting time as approved and arranged by the Agency. The trial court


                                        -3-
Case No. 8-15-07


also found that the Agency had made reasonable efforts to prevent the removal

and/or to return the children to their home with Gayleen. The trial court further

ordered Gayleen pay the sum of $1,100.00 per month to the Agency to be

distributed to Cristen and Chad for the children’s support, which was

approximately half the amount of the social security death benefits paid to

Gayleen on the children’s behalves as a result of their father’s death in 2006. The

trial court permitted Gayleen to keep the other half of the benefits to maintain her

household while the case was ongoing. In addition, Gayleen was ordered to

complete mental health and substance abuse assessments and to submit to a

psychological evaluation.

       {¶5} On April 9, 2014, the trial court held an adjudicatory hearing on the

complaints filed by the Agency and heard the testimony of several witnesses. The

trial court found by clear and convincing evidence the children to be dependent

pursuant to R.C. 2151.04(B) and (C). The record indicates that at this time

Gayleen had not complied with any of the case plan objectives addressing her

mental health and continued to maintain contact with Mr. Noble.

       {¶6} On April 23, 2014, the GAL filed his report recommending the

children remain in the temporary legal custody of Cristen and Chad. He also

stated reunification should be considered delete if Gayleen took the appropriate




                                        -4-
Case No. 8-15-07


steps to address her mental health issues and terminated her relationship with Mr.

Noble.

         {¶7} On May 14, 2014, the trial court held a dispositional hearing where

the testimony of several witnesses was presented.       At the conclusion of the

evidence, the trial court informed Gayleen that she needed to address her mental

health issues before it would consider reunification. Accordingly, in its May 16,

2014 judgment entry, the trial court continued the designation of Cristen and Chad

as the children’s temporary legal custodians and awarded Gayleen parenting time

as arranged by the Agency. The trial court also approved the Agency’s case plan

and the objectives addressing the concerns with Gayleen’s mental health and plans

for treatment. The trial court further found that the Agency continued to use

reasonable efforts to prevent the removal and/or to return the children to their

home with Gayleen. Specifically, the trial court noted the Agency had made the

appropriate referrals for Gayleen and had arranged to pay the expense of her initial

psychological evaluation.

         {¶8} On May 27, 2014, Gayleen completed a psychological evaluation. In

his forensic opinion, the reviewing psychologist found that Gayleen suffered from

“significant mental health problems primarily in the form of difficulties with

boundaries, relationships, and emotional regulation.” (Hrinko Rpt. June 17, 2014

at 10). He further concluded that Gayleen had “significant problems being able to


                                        -5-
Case No. 8-15-07


recognize her limitations, her contributions to the difficulties she has experienced,

and persists in blaming others inappropriately.” (Id.). The psychologist opined

that “[t]hese qualities have made it difficult for [Gayleen] to be able to establish

and maintain healthy, supportive relationships instead resulting in her clinging to

inappropriate relationships, as evidenced by her first marriage and her current

relationship with [Mr. Noble], at the expense of the stability of those around her.”

(Id.). He recommended that Gayleen engage in intensive individual therapy and

be seen by a psychiatrist “to evaluate the possibility she could benefit from

psychotropic medications.” (Id.).

       {¶9} On August 7, 2014, Gayleen filed a “Motion for Reallocation of

Parental Rights and Responsibilities and to Terminate Legal Custody.”

       {¶10} The trial court held an evidentiary hearing on Gayleen’s motion

where several witnesses testified.     The testimony revealed that even though

Gayleen appeared to have terminated her relationship with Mr. Noble, she had

failed to take the steps necessary to complete the objectives in the case plan

addressing her mental health. The evidence indicated that Gayleen had completed

the psychological evaluation but had only sporadically attended scheduled

counseling sessions. Gayleen had also expressed her resistance to completing a

psychiatric evaluation based on her belief one was not warranted.




                                         -6-
Case No. 8-15-07


       {¶11} On the record after hearing the evidence, the trial court overruled

Gayleen’s motion for custody. The trial court attempted to impress upon Gayleen

the imperative nature of her compliance with the case plan objectives addressing

her mental health to facilitate the reunification with her minor children.

       {¶12} On April 6, 2015, the Agency filed a “Motion for Order Pursuant to

Sections 2151.353 and 2151.42,” requesting the trial court designate Cristen and

Chad as the children’s legal custodians. As a basis for the motion, the Agency

argued Gayleen had failed to remedy the conditions causing the children’s

removal from her home—i.e., her untreated mental health issues which impaired

her ability to parent the children and her continued contact with Mr. Noble.

       {¶13} On May 28, 2015, Gayleen filed a second “Motion for Reallocation

of Parental Rights and Responsibilities and to Terminate Legal Custody.” In her

motion, Gayleen claimed that she had substantially complied with the case plan

objectives but could not complete the psychiatric evaluation due to “reasons

beyond her control.” (Doc. No. 104).

       {¶14} On July 9, 2015, the trial court conducted a hearing on both the

Agency’s and Gayleen’s motion for custody.             Several witnesses testified,

including the Agency’s ongoing caseworker, the GAL, Cristen and Chad, and

Gayleen. The trial court also conducted an in-camera interview with the children.

At the conclusion of the evidence, the trial court announced its decision to award


                                         -7-
Case No. 8-15-07


legal custody of BP(1) and BP(2) to Cristen and Chad. Much of the testimony

focused on Gayleen’s lack of effort in complying with the case plan objectives.

The trial court then made its findings on the record that it was in the children’s

best interest to designate Cristen and Chad as their legal custodians.

         {¶15} In its July 10, 2015 judgment entries, the trial court journalized its

decision to overrule Gayleen’s motion for custody and to grant the Agency’s

motion designating Cristen and Chad as the legal custodians of BP(1) and BP(2).

The trial court further found that the Agency had made reasonable efforts towards

reunification throughout the case by attempting to assist Gayleen with completing

the case plan objectives. The trial court also terminated Gayleen’s right to receive

any social security death benefits distributed on the children’s behalves.

         {¶16} Gayleen filed this appeal, asserting the following assignments of

error.

                         ASSIGNMENT OF ERROR NO. I

         THE TRIAL COURT’S DECISION IS AGAINST THE
         MANIFEST WEIGHT OF THE EVIDENCE. APPELLEE DID
         NOT PROVE BY CLEAR AND CONVINCING EVIDENCE
         THAT THE COURT SHOULD GRANT ITS MOTION TO
         GIVE LEGAL CUSTODY OF THE MINOR CHILDREN TO
         APPELLANT’S OLDER DAUGHTER AND SON-IN-LAW.

                        ASSIGNMENT OF ERROR NO. II

         THE TRIAL COURT ERRED IN GRANTING THE MOTION
         FOR CUSTODY WHEN IT PRIMARILY FOCUSED ON
         APPELLANT’S MENTAL HEALTH AND RELIED ON THAT

                                          -8-
Case No. 8-15-07


       AS THE BASIS FOR DEPRIVING APPELLANT CUSTODY
       OF HER MINOR CHILDREN.

                       ASSIGNMENT OF ERROR NO. III

       THE TRIAL COURT ERRED IN FINDING APPELLEE USED
       REASONABLE    EFFORTS     FOR    REUNIFICATION
       THROUGHOUT THE CASE.

                                     Discussion

                       First and Second Assignments of Error

       {¶17} Gayleen’s first and second assignments of error address the evidence

relied upon by the trial court to overrule her motion for custody and to grant the

Agency’s motion to designate Cristen and Chad as the children’s legal custodians.

Due to the fact these assignments of error are intertwined, we elect to address

them together.

                 Evidence Supporting the Trial Court’s Decision

       {¶18} At the outset we note that the award of legal custody is “not as

drastic a remedy as permanent custody.” In re L.D., 10th Dist. No. 12AP-985,

2013-Ohio-3214, ¶ 7. See also In re N.F., 10th Dist. No. 08AP–1038, 2009-Ohio-

2986, ¶ 9. This is because the award of legal custody does not divest parents of

their residual parental rights, privileges, and responsibilities. In re C.R., 108 Ohio

St.3d 369, 2006-Ohio-1191, ¶ 17. Since the granting of legal custody does not

divest a parent of his or her fundamental parental rights, the parent can generally

petition the court for a custody modification in the future. In re L.D. at ¶ 7.

                                         -9-
Case No. 8-15-07


        {¶19} In such a case, a parent’s right to regain custody is not permanently

foreclosed. In re M.J.M., 8th Dist. Cuyahoga No. 94130, 2010-Ohio-1674, ¶ 12.

For this reason, unlike in a permanent custody proceeding where a juvenile court’s

standard of review is by clear and convincing evidence, the standard the trial court

uses in making its determination in a legal custody proceeding is the less

restrictive “preponderance of the evidence.” Id. at ¶ 9, citing In re Nice, 141 Ohio

App.3d 445, 455 (7th Dist.2001).         “Preponderance of the evidence” means

evidence that is more probable, more persuasive, or of greater probative value. In

re C.V.M., 8th Dist. Cuyahoga No. 98340, 2012-Ohio-5514, ¶ 7. In a dispositional

hearing involving legal custody, the focus is on the best interest of the child. In re

C.R.,   108   Ohio    St.3d   369,   2006-Ohio-1191;      In   re   P.S.,   5th   Dist.

No.2012CA00007, 2012-Ohio-3431.

        {¶20} In considering a disposition of legal custody, R.C. 2151.353(A)(3)

does not list specific factors a court should consider in deciding what is in the

child’s best interest. See In re N.P., 9th Dist. Summit No. 21707, 2004-Ohio-110,

¶ 23, citing In re Fulton, 12th Dist. Butler No. CA2002-09-236, 2003-Ohio-5984,

¶ 11. Although there is no “specific test or set of criteria” that must be followed in

determining what is in a child’s best interest in a legal custody case, other

appellate courts have held that the R.C. 2151.414(D) factors may be “instructive.”

See, e.g., In re Howland Children, 5th Dist. Stark No. 2015CA00113, 2015-Ohio-


                                        -10-
Case No. 8-15-07


3862, ¶ 7; In re D.T., 8th Dist. Cuyahoga Nos. 100970, 100971, 2014-Ohio-4818,

¶ 20. These factors include: the interaction of the child with the child’s parents,

relatives and caregivers; the wishes of the child, as expressed directly by the child

or through the child’s guardian ad litem; the custodial history of the child; and the

child’s need for a legally secure permanent placement. R.C. 2151.414(D).

       {¶21} The trial court’s decision to grant or deny a motion for legal custody

is within its sound discretion and will not be reversed absent an abuse of

discretion. In re M.S., 9th Dist. Summit No. 22158, 2005-Ohio-10, ¶ 11. An abuse

of discretion implies that the court’s decision was unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶22} The record establishes that there were two primary concerns

underlying the initial removal of BP(1) and BP(2) from Gayleen’s home. The first

was Gayleen’s tumultuous relationship with Mr. Noble and the second involved

concerns regarding Gayleen’s mental health. The Agency included objectives in

its case plan to assist Gayleen with remedying these issues, in particular it

attempted to provide Gayleen with services and support to seek counseling and

treatment so she could be reunified with BP(1) and BP(2).

       {¶23} With regard to her mental health, the record demonstrates that the

Agency’s primary concern stemmed from a pattern of erratic behavior and

unstable temperament exhibited by Gayleen. In its judgment entry adjudicating


                                        -11-
Case No. 8-15-07


BP(1) and BP(2) dependent, the trial court discussed testimony from law

enforcement officers with the Bellefontaine Police Department recounting their

numerous contacts with Gayleen and the family. The nature of these calls, which

were made by Gayleen, included her concerns regarding thefts and possible

burglaries based upon her belief that someone was watching her home,

vandalizing her home, and entering her home to remove or move her possessions

or to leave suspicious items. There were also accounts of Gayleen turning off her

cell phone and television out of fear she was under someone’s surveillance.

Notably, none of these claims were ever substantiated by law enforcement.

       {¶24} Gayleen’s long-time counselor also provided testimony discussing

Gayleen’s diagnosis of Anxiety Disorder, Post-Traumatic Stress Disorder, and

Borderline Personality Disorder. Her counselor further stressed that Gayleen was

in need of extensive counseling to address her ongoing mental health issues.

BP(1) and BP(2) also reported similar bizarre behavior by Gayleen to service

providers. Each girl independently relayed repeated accounts of argument and

conflict with Gayleen and provided specific examples of Gayleen “getting in their

face” in an effort to provoke them to hit her so she could send them to the juvenile

detention center.

       {¶25} The record demonstrates that throughout the case, Gayleen showed

reluctance in taking the necessary steps to address the concerns prompting the


                                       -12-
Case No. 8-15-07


children’s removal from her home. Nearly five months passed after the initiation

of the case before Gayleen was willing to complete the first step of a

psychological evaluation. Notably, Gayleen attributed the delay in achieving this

objective to her claim that someone entered her home and removed pages from her

phone book with the listings for local psychologists in an attempt to thwart her

compliance with the case plan. The psychological assessment was completed only

after the Agency made the referral and paid for the evaluation.

         {¶26} The psychologist recommended that Gayleen be evaluated by a

psychiatrist and begin “intensive” individual therapy and eventually participate in

family therapy with BP(1) and BP(2).               The primary goal of these

recommendations was to assist Gayleen in recognizing the negative effects of her

relationship with Mr. Noble and to help her repair her relationship with BP(1) and

BP(2).     However, months passed with Gayleen only sporadically attending

counseling sessions and with Gayleen continuing to have contact with Mr. Noble.

Gayleen was also adamant throughout the case about her resistance to taking any

psychotropic medication which contributed to her refusal to be even evaluated by

a psychiatrist.   Notably, the case plan only required Gayleen to follow the

treatment recommendations which included submitting to a psychiatric evaluation

to explore the “possibility” of psychotropic medication. There was never any

specific requirement in the case plan that Gayleen be placed on medication.


                                       -13-
Case No. 8-15-07


       {¶27} Nevertheless, after almost eighteen months Gayleen feigned a

willingness to complete the psychiatric evaluation on the stand at the final hearing.

However, she blamed her noncompliance on the Agency for not finding her a

psychiatrist who took her insurance. Testimony from the ongoing caseworker

revealed that early on in the case the Agency had arranged for Gayleen to be seen

by a local psychiatrist and she was put on a waitlist for evaluation. However,

Gayleen told the service provider numerous times that she would refuse to take

psychotropic medication if any were to be prescribed by the psychiatrist. As a

result, she was placed as a low priority on the waitlist due to her preemptive

unwillingness to cooperate with potential treatment options.

       {¶28} It should be noted that Gayleen focuses on this issue on appeal by

arguing that the trial court’s decision was erroneous due to her claim that she

“completed” all the case plan objectives with the exception of submitting to a

psychiatric evaluation. However, even though Gayleen appeared to heed the trial

court’s warnings to show compliance with the case plan objectives regarding her

mental health concerns, there were signs that Gayleen’s genuine willingness to

address the situation was questionable. Gayleen’s counselor reported to the GAL

that Gayleen was often very agitated at the therapy sessions.        The counselor

described Gayleen as only focused on “venting” during the sessions and seldom

taking her advice, therefore undermining the effectiveness of the treatment.


                                        -14-
Case No. 8-15-07


Gayleen also continued to deny that she suffered from any mental health issues,

despite at least two professional opinions to the contrary. The counselor also

confirmed that Gayleen continued to have contact with Mr. Noble which also

impeded her progress with treatment.

      {¶29} The ongoing case worker provided similar testimony at the final

hearing regarding his interactions with Gayleen. He described conversations with

Gayleen which revolved around her discussing incidents that occurred ten years

ago and were of no consequence to the case.          He recalled that in these

conversations Gayleen often characterized herself as a perpetual victim. He also

recalled Gayleen admitting to seeing Mr. Noble in May of 2015, two months

before the final hearing, and acknowledging the negative impact he had on her.

However, Gayleen told the caseworker that she continued the relationship simply

because she was lonely. (7/9/15 Hrg., Tr. at 39).

      {¶30} Throughout the case there was also evidence that the conduct

underpinning the concerns with Gayleen’s mental health had appeared to escalate

rather than ameliorate. According to reports from law enforcement, the ongoing

caseworker, the GAL, and her counselor, Gayleen continued to exhibit a pattern of

bizarre behavior which appeared to be premised on her belief that someone was

breaking into her home and/or car to move or steal her possessions or to leave

threatening items. She also made accusations that someone had entered her home


                                       -15-
Case No. 8-15-07


while she slept and shaved her eyebrow and dyed her hair. The children reported

to the GAL and the caseworker that, despite the passage of time and their removal

from her home, during visitations Gayleen continued to make paranoid comments,

attempted to provoke them and threatened them with juvenile detention. Several

months later just before the final hearing in this case, Gayleen purchased an ad in

the local newspaper offering a $5,000.00 reward for information leading to the

identification and arrest of the individual she believed was breaking into her home.

        {¶31} Contrary to Gayleen’s claims on appeal, the evidence and the trial

court’s decision was not solely focused on her mental health issues. During the

approximately eighteen-month period the case was pending, the record reveals that

Gayleen demonstrated a pattern of placing the case as a low priority to other things

in her life.      Gayleen’s attorney twice filed a motion to withdraw from her

representation citing Gayleen’s refusal to meet with her and generally being

uncooperative in assisting her with the case.1 Counsel informed the court on the

record that Gayleen claimed not to have time to meet with her. Counsel also

reported exchanges with Gayleen during which Gayleen commanded counsel to do

things that were ethically suspect and when counsel refused Gayleen responded by

yelling at counsel telling her that she must do what Gayleen says as the client.

1
  Notably, one of these motions was made at the beginning of the final hearing on the Agency’s Motion for
Legal Custody. Gayleen’s counsel expressed exasperation with her efforts to get Gayleen to participate in
the case. She claimed that every conversation with Gayleen deteriorated into Gayleen screaming at her
over the phone. Counsel agreed to proceed with the hearing at Gayleen’s behest provided that her concerns
were placed on the record.

                                                 -16-
Case No. 8-15-07


       {¶32} With regard to Gayleen’s visitations, the record indicated that

Gayleen had weekly unsupervised visitations with the girls for a few hours a week.

There was testimony from the caseworker and the GAL, which were corroborated

by reports from BP(1) and BP(2), that Gayleen did not take advantage of her

opportunities to visit with the girls and often cut visitations short or cancelled

them to meet with friends or to attend exercise classes. The children reported that

in some instances they were en route to a visitation and received a phone call from

Gayleen cancelling at the last minute. The girls expressed to the GAL that this

conduct made them feel like Gayleen did not value her time with them. The

caseworker also stated that he had difficulty meeting with Gayleen to complete

monthly home visits and she continually gave excuses that she was too busy to

meet. He also testified to BP(1) and BP(2) expressing their beliefs that Gayleen

prioritized her relationship with Mr. Noble higher than spending time with them.

       {¶33} The GAL, who was assigned to the case from the beginning and who

had numerous contacts with Gayleen and the children, observed the apparent

discrepancy with Gayleen’s ability to prioritize her life to attend school and earn a

degree during the eighteen-months that the case was pending with her inability to

find the time to meet with her attorney, to show meaningful compliance with the

case plan objectives, and to regularly exercise visitation with BP(1) and BP(2).

Specifically, the GAL characterized Gayleen’s noncompliance with the case plan


                                        -17-
Case No. 8-15-07


as a lack of progress rather than a lack of treatment, and noted that the “treatment

is only as good as the client’s willingness.” (7/9/15 Hrg., Tr. at 135).

       {¶34} The trial court echoed the GAL’s observation when it made its

findings of fact on the record after the presentation of the evidence at the final

hearing. Specifically, the trial court stated that it did not appear BP(1) and BP(2)

were a priority in Gayleen’s life and noted it was “appalled” that Gayleen “did not

bend over backwards to assist her attorney” in preparing the case. (7/9/15 Hrg.,

Tr. at 149-50).

       {¶35} With respect to the children’s placement with Cristen and Chad the

evidence established that the girls were thriving in their home. The record further

demonstrated that Cristen and Chad complied with the case plan objectives and

assisted the children in attending biweekly counseling sessions. At the time of the

final hearing, the children were approaching their seventeenth birthdays and able

to drive themselves to visitations with Gayleen. Both girls expressed a desire to

remain with Cristen and Chad and to continue to see Gayleen on a regular basis.

Specifically, they relayed to the caseworker that they did not “trust they would be

safe or remain safe if they were returned to their mother.” (7/9/15 Hrg., Tr. at 44).

As a result, BP(1) and BP(2) indicated to individuals involved in the case that they

wanted to continue visitations for a few hours a week and were not opposed to




                                         -18-
Case No. 8-15-07


overnight visits if they could have a car available to them so that they could leave

Gayleen’s home if any issues arose.

       {¶36} Even though Cristen admitted to having a strained mother-daughter

relationship with Gayleen, she repeatedly stated throughout the case that she

believed it was important to foster BP(1)’s and BP(2)’s relationship with Gayleen.

The record demonstrated that Cristen followed through with this sentiment by

ensuring the girls arrived at their visitations with Gayleen.          As previously

discussed, it was Gayleen who was inconsistent with exercising her visitations

with the girls. Notably, Gayleen expressed no concerns with Cristen facilitating

her visitations with BP(1) and BP(2) without the involvement of Children Services

or a court order. Moreover, she acknowledged that she and Cristen would be

capable of creating a visitation schedule despite their differences.

       {¶37} In sum, the evidence before the trial court established that BP(1) and

BP(2) were in need of a legally secure permanent placement and that Gayleen was

not able to provide them with a stable home. Several witnesses testified about the

suitability of Cristen and Chad as legal custodians and their willingness to provide

the children with a permanent home. Consequently, we find that the trial court

reasonably concluded, by a preponderance of the evidence, that it was in the best

interests of the children to be placed in the legal custody of their sister and

brother-in-law.    Accordingly, we cannot find that the trial court abused its


                                         -19-
Case No. 8-15-07


discretion in granting the Agency’s motion nor can we find its decision to be

against the weight of the evidence. Gayleen’s first and second assignments of

error are overruled.

                              Third Assignment of Error

         {¶38} In her third assignment of error, Gayleen asserts the trial court erred

in finding that the Agency made reasonable efforts to reunify her with BP(1) and

BP(2).

         {¶39} Section 2151.419(A)(1) of the Revised Code governs reasonable

efforts by a public children services agency “to prevent the removal of the child

from the child’s home, to eliminate the continued removal of the child from the

child’s home, or to make it possible for the child to return safely home.” The

agency has the burden of proving that it has made those reasonable efforts.

         {¶40} “ ‘Reasonable efforts means that a children’s services agency must

act diligently and provide services appropriate to the family’s need to prevent the

child’s removal or as a predicate to reunification.’ ” In re H.M.K., 3d Dist.

Wyandot Nos. 16-12-15 and 16-12-16, 2013-Ohio-4317, ¶ 95, quoting In re D.A.,

6th Dist. Lucas No. L–11–1197, 2012–Ohio–1104, ¶ 30. “ ‘Reasonable efforts’

does not mean all available efforts.        Otherwise, there would always be an

argument that one more additional service, no matter how remote, may have made

reunification possible.” Id., quoting In re M.A.P., 12th Dist. Butler Nos. CA2012-


                                         -20-
Case No. 8-15-07


08-164 and CA2012-08-165, 2013-Ohio-655, ¶ 47. “ ‘Nevertheless, the issue is

not whether there was anything more that [the agency] could have done, but

whether the [agency’s] case planning and efforts were reasonable and diligent

under the circumstances of this case.’ ” In re A.M.A., 3d Dist. Crawford No. 3-13-

02, 2013-Ohio-3779, ¶ 29, quoting In re Leveck, 3d Dist. Hancock Nos. 5-02-52,

5-02-53, and 5-02-54, 2003-Ohio-1269, ¶ 10. “We also note that the statute

provides that in determining whether reasonable efforts were made, the child’s

health and safety is paramount.” Id., citing R.C. 2151.419(A)(1).

      {¶41} In the instant case, the trial court made numerous findings throughout

the case after pertinent hearings that the Agency had made reasonable efforts to

prevent the removal and/or to return the children to their home with Gayleen.

Specifically, the trial court found that the Agency made the appropriate referrals

for Gayleen, paid the expense of her psychological evaluation, and assisted the

family with scheduling parenting time and visitation.       Nevertheless, it was

Gayleen’s conduct and unwillingness to complete the case plan and to take the

appropriate steps to alleviate the concerns causing the removal of the children

from her home which led to the trial court’s determination that granting legal

custody to Cristen and Chad was in the children’s best interest. Based upon our

review, we conclude that the record supports the trial court’s findings that the




                                       -21-
Case No. 8-15-07


Agency fulfilled its duty to make reasonable efforts toward reunification.

Accordingly, we overrule Gayleen’s third assignment of error.

       {¶42} For all these reasons, the judgments of the Logan County Family

Court are affirmed.

                                                            Judgments Affirmed

ROGERS, P.J. and PRESTON, J., concur.

/jlr




                                      -22-